On January 22,2003, the defendant was sentenced to Ten (10) years in the Montana State Prison for violations of the conditions of a suspended sentence the offense of Criminal Endangerment, a felony. The sentence is to be served prior to the sentence imposed in Ravalli County Cause No. DC-02-98.
On April 1,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Milton Datsopoulos. The state was represented by George Corn.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to Ten (10) years in the Montana State Prison, all time suspended, to run consecutively to the sentence imposed *8in Ravalli County Cause No. DC-02-98. The Division makes this modification based upon the recommendations of the pre-sentence investigation report and the plea agreement, that a prison term of ten years is excessive. As a result of this modification, between the sentences imposed in DC-94-88 and DC-02-98, the defendant will be under supervision by the State of Montana on the suspended portions of the sentences for Twenty (20) years.
DATED this 30th day of April, 2004.
Done in open Court this 1st day of April, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. John W. Whelan and Alt. Member, Hon. Gregory R. Todd.